          Case 1:07-cv-02419-JMF Document 208 Filed 05/18/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK



                                              )
SECURITIES AND EXCHANGE                       )
COMMISSION                                    )
                                              )
                Plaintiff,                    )
                                              )
   v.                                         )             Case No. 1:07-cv-02419 (JMF)
                                              )
COLLINS & AIKMAN CORPORATION,                 )
DAVID A. STOCKMAN, J. MICHAEL                 )
STEPP, GERALD E. JONES, DAVID R.              )
COSGROVE, ELKIN B. MCCALLUM,                  )
PAUL C. BARNABA, JOHN G.                      )
GALANTE, CHRISTOPHER M.                       )
WILLIAMS, AND THOMAS V.                       )
GOUGHERTY,                                    )
                                              )
                Defendants.                   )


                              [PROPOSED] ORDER TO DISBURSE
                              FUNDS TO PAY TAX OBLIGATIONS

         The Court, having reviewed the Securities and Exchange Commission’s Motion to

Disburse Funds to Pay Tax Obligation for tax years 2019, and the supporting Declaration of Jude

P. Damasco In Support of Request to Make Tax Payment (“Declaration”), and for good cause

shown,

        IT IS HEREBY ORDERED:

           1. The Clerk of the Court shall issue a check on the Court Registry Investment System

              (“CRIS”) Account Number 1:07-cv-02419 under the case name designation “SEC v. Collins

              & Aikman, et al.,” for the amount of $591.00 payable to “Miller Kaplan Arase LLP SEC

              Trust Account” for the payment of federal estimated tax liabilities for tax year 2019 as

              provided in the Declaration of Jude Damasco. The check shall contain the notation “SEC v.

              Collins & Aikman Fair Fund” Case No. 1:07-cv-02419, EIN XX-XXX3645, tax year 2019

              Federal Estimated Tax Liability.
        Case 1:07-cv-02419-JMF Document 208 Filed 05/18/20 Page 2 of 2



          2. The Clerk shall send the check by certified mail to:

                Miller Kaplan Arase LLP
                Two Embarcadero Center, Suite 2280
                San Francisco, CA 94111

              The Commission’s counsel shall provide to the Court Registry the necessary
              overnight shipping information and the SEC’s billing number.



           18 2020
Dated: May __,

                                                          ____________________________
                                                          United States District Court Judge
                                                          Hon. Jesse M. Furman


     The Clerk of Court is directed to terminate ECF No. 207.




                                                      1
